Rehearing.
Per Curiam.
Upon application for rehearing- the opinion heretofore filed upon the demurrer to the replications is modified so as to state that the failure of the respondent to comply with the ordinance requiring reports of service rendered to individual patrons of the respondent under the franchise rights given by the city to respondent as alleged in the second additional replication does not appear to* be a ground of forfeiture. This duty of the respondent may be enforced by mandamus. As a result of this the demurrers to the first, second and second additional replications are sustained and the demurrers to the other replications are overruled. A rehearing is denied.
This disposition of the cause leaves the remaining issues tendered purely issues of fact in the trial of which the parties have in the Circuit Court the right to a trial by jury, and inasmuch as such .issues can be far more conveniently, economically and effectually 'tried and disposed of' in the Circuit 'Court, the said cause is *541hereby dismissed from this court but without prejudice to the right of the relator or of the municipality of the City of Tampa to proceed against the respondent in the Circuit Court for Hillsborough County for relief by mandamus or by quo warranto, or under the provisions of the statute in such cases provided, as may be advised, to enforce alleged duties of the respondent or to test the question of forfeiture of its franchise by non-user or misuser; the State of Florida to pay the cost of this proceeding here.
Orders to be entered accordingly.
Whitfield, C. J., and Taylor, Hocker, JJ., and Hon. John W. Malone, Circuit Judge (sitting in the place of Mr. Justice Shackleford, disqualified) concur.
Mr. Justice Cockrell concurs in the opinion except as to the dismissal.
Mr. Justice Parkhill absent on account of illness.